In an action to recover a real estate broker’s commission, order, made on reargument, modified by striking the last ordering paragraph therefrom and by substituting in place thereof paragraphs providing (1) that defendants’ motion for summary judgment be denied; and (2) that leave be granted to appellant, if he be so advised, to serve an amended complaint within twenty days after entry of an order hereon. As thus modified, the order is affirmed, without costs. The judgment entered herein is vacated. This determination is required in the interests of justice. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.